August 20, 2010


Mr. Kevin D. Jewell
Chamberlain, Hrdlicka, White, Williams & Martin
1200 Smith Street, Suite 1400
Houston, TX 77002
Mr. Richard Russell Hollenbeck
Wright Brown & Close, LLP
Three Riverway, Suite 600
Houston, TX 77056

RE:   Case Number:  08-0592
      Court of Appeals Number:  09-06-00251-CV
      Trial Court Number:  00-09-5961

Style:      FRESH COAT, INC.
      v.
      K-2, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Carol Anne Flores   |
|   |Ms. Barbara             |
|   |Gladden-Adamick         |